

115 HR 1595 IH: Mutual Bank Capital Opportunity Act of 2017
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1595IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Rothfus (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Deposit Insurance Act to allow mutual capital certificates to satisfy capital
			 requirements for mutual depositories.
	
 1.Short titleThis Act may be cited as the Mutual Bank Capital Opportunity Act of 2017. 2.Treatment of mutual capital certificates (a)In generalSection 38 of the Federal Deposit Insurance Act (12 U.S.C. 1831o) is amended—
 (1)in subsection (b)(2)— (A)by redesignating subparagraphs (F) through (I) as subparagraphs (H) through (K), respectively; and
 (B)by inserting after subparagraph (E) the following new subparagraphs:  (F)Mutual capital certificateThe term mutual capital certificate means a financial instrument issued by a mutual depository pursuant to subsection (c)(1)(C) that—
 (i)is subordinate to all claims against such mutual depository; (ii)is unsecured by the assets of such mutual depository;
 (iii)does not permit preemptive rights; (iv)does not provide voting or member rights to the holder unless the board of directors of such mutual depository proposes to change the specific terms of any class of such certificates in a manner adverse to the interests of the holder;
 (v)is not eligible for use as collateral for any loan made by such mutual depository; (vi)if declared by the board of directors of such mutual depository, entitles the holder to a payment of fixed, variable, or participating dividends; and
 (vii)is not redeemable until the date that is 5 years after the date of issuance, except in the case of merger, conversion, or consolidation of such mutual depository, or reorganization of such mutual depository into a mutual holding company or a Federal mutual bank holding company (as such term is defined in section 5133A(a) of the Revised Statutes of the United States).
 (G)Mutual depositoryThe term mutual depository means an insured depository institution operating in a non-stock form, including a Federal non-stock depository and any form of non-stock depository provided for under State law, the deposits of which are insured by an instrumentality of the Federal Government.; and
 (2)in subsection (c)(1)— (A)in subparagraph (A), by inserting and subparagraph (C) after subparagraph (B)(ii); and
 (B)by inserting after subparagraph (B) the following new subparagraph:  (C)Mutual capital certificatesA mutual depository is authorized to issue mutual capital certificates that shall qualify as common equity Tier 1 capital (as such term is defined by the appropriate Federal banking agency) for purposes of any capital requirements mandated by any Federal law or regulation..
					(b)Regulations
 (1)ImplementationNot later than 180 days after the date of the enactment of this section, the appropriate Federal banking agencies (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) shall jointly issue regulations to implement this section.
				(2)Other financial instruments
 (A)In generalNot later than 90 days after the date of the enactment of this section, the appropriate Federal banking agencies shall jointly issue regulations identifying other financial instruments, aside from mutual capital certificates, that mutual depositories may issue that shall qualify as additional Tier 1 capital (as such term is defined by the appropriate Federal banking agency) for purposes of any capital requirements mandated by any Federal law or regulation.
 (B)DefinitionsThe terms mutual capital certificate and mutual depository have the meaning given such terms in section 38(b)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1831o(b)(2)).
 (c)Report to CongressNot later than 6 months after the date of the enactment of this section, and every 6 months thereafter until the date which is 3 years after the date of the enactment of this section, the appropriate Federal banking agencies shall submit a report to Congress on the progress of such agencies in promulgating the regulations described in subsection (b). Such report shall include a description of outreach efforts to the financial industry and any barriers to implementation of the requirements of this section.
			